Citation Nr: 0611723	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  96-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for breathing 
difficulty, to include a respiratory system disorder as due 
to undiagnosed illness.  

2.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.  

3.  Entitlement to service connection for left sided rib 
pain, claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1988 to March 1993, 
which included a tour of duty in Southwest Asia from October 
1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.    


FINDINGS OF FACT

1.  A chronic respiratory disorder was not incurred in, or 
aggravated by, active service; chronic signs or symptoms 
involving the respiratory system are not currently shown, 
other than by a documented history of cigarette smoking.  

2.  Chronic joint pain, to include bilateral knee arthralgia, 
bilateral chondromalacia patella, and low back pain syndrome, 
was not incurred in, or aggravated by, active service, and 
residuals of a left knee strain are not currently shown; 
chronic signs or symptoms of joint pain are not currenly 
shown, other than by documented injuries sustained in two 
motor vehicle accidents in December 1998.  

3.  Chronic left-sided rib pain was not incurred in, or 
aggravated by, active service; the veteran's left-sided rib 
pain in service was diagnosed as costochondritis and a 
history of gallstones, neither of which are currently shown; 
chronic signs or symptoms of a gastrointestinal disorder are 
not currenly shown, other than by service-connected 
gastroesophageal reflux disease.  

5.  Chronic fatigue was not incurred in, or aggravated by, 
active service; chronic signs or symptoms of fatigue are not 
currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for breathing difficulty, to include a respiratory system 
disorder due to undiagnosed illness, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  

2.  The criteria for the establishment of service connection 
for joint pain, to include as due to undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  

3.  The criteria for the establishment of service connection 
for left-sided rib pain, to include as due to undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2005).  

4.  The criteria for the establishment of service connection 
for fatigue, to include as due to undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims of service connection on appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  In Pelegrini, it was also 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  The Court also held that 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  

The veteran's claims on appeal were received at the RO in 
March 1994, and the claims were denied in an RO decision of 
February 1995.  The claims were remanded in January 2000 and 
August 2003, for necessary development, to include duty to 
assist notice.  The duty to assist notification development 
was completed in December 2002 and January and February 2004.  
Thereafter, the claims on appeal were readjudicated at the RO 
in SSOCs dated in October 2005 and January 2006.  
Accordingly, any defect with respect to the timing of the 
notices was harmless error.  

These notices complied with VA law and regulations, and 
advised the veteran of the sort of evidence not of record 
that is necessary to substantiate the claims, to include 
medical nexus evidence of a link between the claimed 
disability and the veteran's service.  The claimant was 
advised of what evidence the VA will obtain, and what 
information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to the claims.  

Although the notices made no reference to veteran's status, 
the degree of disability, and the effective date of the 
disability, there is no prejudice to the claimant since his 
veteran status was not questioned, and no claim on appeal is 
being allowed.  There is no prejudice to the veteran since 
the claims on appeal are being denied, and the level of 
disability or effective date will not be assigned.  The duty 
to assist notices included notification of the veteran's need 
to submit medical evidence of the existence of a disability, 
as well as a connection between the veteran's service and the 
disabilities at issue.  The veteran has failed to submit such 
evidence, despite being repeatedly asked to do so.  

The VA has provided the veteran appropriate VA examinations, 
in April 1997, in April 1998 and in May 2005.  All VA 
treatment records were obtained, and all identified private 
treatment records were obtained.  The evidence of record 
indicates that the veteran sustained injuries in two motor 
vehicle accidents in December 1998.  The veteran was 
requested to identify any healthcare providers regarding his 
documented injuries.  However, no reply is of record.  
Accordingly, there is no further available evidence which 
would substantiate the claim on appeal.  See 38 U.S.C.A. 
§ 5103(b).  VA has made reasonable efforts to identify and 
obtain relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a),(b),(c).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
RO rating decisions, the statement of the case (SOC) and all 
SSOC's.  VA has satisfied its duties to inform and assist the 
veteran at every stage of this appeal as to the claim on 
appeal.  Given the development undertaken by the RO-
particularly, the three VA examinations-and the fact that 
the veteran has pointed to no other pertinent evidence which 
has not been obtained, the record is ready for appellate 
review of the claim on appeal.  

The veteran and his representative have been repeatedly 
advised of the need to submit medical evidence of a current 
disability, with medical evidence of a link to his prior 
service.  There is adequate evidence of record to adjudicate 
the claims, including medical nexus evidence obtained on VA 
examination in May 2005.  Accordingly, there is no prejudice 
in proceeding with a decision in the appeal at this time.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006); See also, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 
(2005) (Pertaining to harmless error).  

The Merits of the Claims on Appeal

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If not shown in service, service connection may be granted 
for arthritis or sarcoidosis if shown disabling to a 
compensable degree during the first post service year, or for 
active tuberculosis shown disabling to a compensable degree 
within the first three post service years.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation (or symptom) in service will 
permit service connection: to show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  Id.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity (of symptomatology) 
after discharge is required to support the claim of service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.  

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome (CFS) 
that is defined by a cluster of signs or symptoms, or (C), 
any diagnosed illness that the Secretary determines in 
regulation prescribed under subsection (d) warrants a 
presumption of service connection.  38 U.S.C. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i)(B)(1).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, joint 
pain, signs or symptoms involving the respiratory system 
(upper or lower).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The undiagnosed illness must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).  A chronic 
disability for purposes of 38 U.S.C.A. § 1117 is one that has 
existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period.  38 C.F.R. § 3.317(a)(3).  

Breathing Difficulty

The medical evidence of record demonstrates no chronic 
breathing disorder either in service or currently so as to 
meet the criteria for service connection for a chronic 
disability due directly to service.  38 C.F.R. § 3.303.  
Additionally, no medical evidence shows chronic signs or 
symptoms involving the respiratory system, as defined by 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, so as to warrant 
service connection for a respiratory system disorder due to 
undiagnosed illness.  Neither service medical records, nor 
post-service medical records, demonstrate signs or symptoms 
of a chronic respiratory disorder, with intermittent episodes 
of improvement and worsening over a 6-month period, as 
required by 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).  

Service medical records show a complaint of shortness of 
breath in June 1990.  X-rays studies of the lungs were 
normal.  No diagnosis was given.  Additional treatment is not 
shown.  On separation examination in February 1993, the 
veteran specifically denied any history of shortness of 
breath.  He also denied any pain or pressure in the chest.  
No abnormalities of the lungs were found, and the veteran was 
separated from active duty affective in March 1993.  

The post-service evidence of record shows no sarcoidosis 
within the first post service year, or active tuberculosis 
within the first three post service years.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
service connection is not warranted on a presumptive basis.  

The post-service evidence of record, specifically including 
VA examination reports of April 1997, April 1998, and May 
2005, shows no current breathing difficulty, and no prior 
chronic signs and symptoms of any breathing difficulty.  On 
VA examination in April 1997, the veteran reported a history 
of allergies.  He also admitted to a history smoking one pack 
of cigarettes per day.  The veteran's lungs were clear on 
examination.  No diagnosis was given.  Similar negative 
findings were noted on repeated VA examinations in April 1998 
and May 2005.  VA spirometry testing of May 2005 revealed 
normal lung volumes, with no clinical evidence of any 
shortness of breath or breathing difficulty.  

Private treatment records show no treatment for any breathing 
difficulty.  

In this case, no current breathing disability is shown in 
service, or currently, by any of the medical evidence of 
record.  Accordingly, service connection may not be granted 
on a direct basis.  The veteran was requested to provide such 
information, but he has failed to do so.  In the absence of 
any competent evidence of a current breathing disorder, there 
is no basis to find entitlement to service connection on a 
direct basis in this case.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

The veteran is shown to have served in Southwest Asia.  
However, with no medical evidence demonstrating signs or 
symptoms of a chronic respiratory disorder, with intermittent 
episodes of improvement and worsening over a 6-month period, 
either in service, or at any time thereafter, the claim must 
fail.  Service connection for breathing difficulty, to 
include as due to undiagnosed illness, is denied.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.  The 
claim is denied.  

Joint Pain

The medical evidence of record demonstrates no chronic joint 
pain disorder either in service or currently so as to meet 
the criteria for service connection for a chronic disability 
on a direct basis.  38 C.F.R. § 3.303; Caluza, supra.  The 
veteran is shown, however, to have sustained a left knee 
strain in service in December 1991, for which treatment was 
received in February 1992.  X-ray studies were negative, and 
the veteran did not return for any additional treatment.  On 
physical examination at separation from service in February 
1993, the veteran specifically denied any, "'[t]rick' or 
locked knee," or "[b]one, joint or other deformity."  The 
examiner noted no abnormality of the knees.  The veteran also 
denied any recurrent back pain.  No disorder of the entire 
musculoskeletal system was found on physical examination at 
separation from service.  

The post-service evidence of record demonstrates no arthritis 
of any joint within a year of the veteran's separation from 
service in March 1993.  

VA treatment records of December 1998 show the veteran's 
reported history of having sustained several injuries in two 
motor vehicle accidents earlier in December 1998.  A VA 
treatment record of December 15, 1998 includes notation of 
the veteran's reported history of having sustained injuries 
to both the lower and upper spine segments, as well as the 
left knee, in two separate motor vehicle accidents a few days 
earlier.  The veteran failed to respond to the VA's request 
that he identify the sources of private medical treatment 
regarding these injuries.  

VA examinations of April 1997, April 1998 and May 2005 show 
current diagnoses of bilateral knee arthralgia, bilateral 
chondromalacia patella, and low back pain syndrome.  On VA 
examination in May 2005, the veteran's claims file was 
reviewed, and the examiner opined that no current joint 
disorder is due to the veteran's military service.  The 
examiner opined that the veteran's current bilateral knee 
disorder was not likely to be related to his military 
service.  

Although the veteran sustained a left knee strain in service, 
his separation physical examination is highly probative as to 
the veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The February 1993 separation examination supports 
a finding that the prior left knee strain of December 1991 
resolved with no residual disability at separation from 
service.  The May 2002 VA medical opinion supports this 
conclusion as well, and the remaining evidence indicates that 
he injured his left knee and spine in two motor vehicle 
accidents in December 1998-not in service.  

The preponderance of the evidence is against the claim.  The 
separation examination report and report of medical history, 
dated in February 1993, in conjunction with the negative May 
2005 VA nexus opinion, support the finding that the disorder 
is not related to military service on a direct or presumptive 
basis.  As is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

Additionally, service connection is not warranted for joint 
pain as due to undiagnosed illness, as no medical evidence 
shows chronic signs or symptoms involving multiple joints 
within 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Neither 
service medical records, nor post-service medical records, 
demonstrate signs or symptoms of an undiagnosed, but chronic, 
joint disorder, with intermittent episodes of improvement and 
worsening over a 6-month period, as required by 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against this claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.  The 
claim is denied.  

Left-Sided Rib Pain

The medical evidence of record demonstrates no chronic 
disorder manifested by left-sided rib pain either in service 
or presently so as to meet the criteria for service 
connection for a chronic disability on a direct basis.  
38 C.F.R. § 3.303.  Additionally, left-sided rib pain is not 
a disorder listed under 38 C.F.R. § 3.317, so as to warrant 
service connection for an undiagnosed illness.  Neither 
service medical records, nor post-service medical records, 
demonstrate a chronic disorder manifested by left-sided rib 
pain.  

As a result of an October 1995 rating decision, the veteran 
is in receipt of service connection for gastroesophageal 
reflux disease GERD, which has been shown to be productive of 
various symptoms, including left-middle torso pain.  Other 
evidence also indicates other sources of left sided rib pain. 

The veteran is noted to have a history of gallstones-a 
disorder not presently shown by any evidence of record.  The 
veteran's service medical records show a history of 
gallstones upon examination at entry into service in January 
1988.  No current symptoms of gallstones were reported by the 
veteran at that time, however, and the examiner noted that 
the veteran's history of gallstones were presently, 
"asymptomatic."  The veteran received treatment in April 
1989 and February 1991 for costochondritis and abdominal pain 
associated with constipation.  A handwritten physician's note 
of February 1991 indicates a several day history of left 
flank pain, with notation that the veteran reported this to 
be similar to the pain he experience when treating for 
hepatitis.  On separation examination in February 1993, the 
veteran reported that he had had problems with his gallstones 
while stationed in Saudi Arabia and South Korea.  However, 
such treatment is not otherwise shown, and no gallstones 
where found on separation examination.  

Repeated VA examinations of April 1997, April 1998 and May 
2005, show no disorder manifested by left-sided rib pain.  
Significantly, on VA examination in April 1997 the veteran 
made no complaints regarding left-sided rib pain.  The April 
1998 and May 2005 VA examination reports show no diagnosis 
associated with the veteran's occasional complaints of left-
sided rib pain.  X-ray studies of the ribs were negative for 
any abnormality.  Neither gallstones nor costochondritis are 
currently shown on repeated VA examination.  

With no current left-sided rib pain, no recurrent gallstones, 
and no disorder associated with left-sided rib pain, other 
than that which is associated with service-connected GERD, 
service connection may not be granted on any basis.  Left-
sided rib pain in not a disorder listed under 38 C.F.R. 
§ 3.317 regarding undiagnosed illness, and a chronic disorder 
manifested by such complaints is not otherwise demonstrated.  
The veteran was requested to provide medical evidence of a 
current diagnosis of a disorder associated with his prior 
military service, but he has failed to do so.  In the absence 
of any competent evidence of a current disorder associated 
with left-sided rib pain, there is no basis to find 
entitlement to service connection in this case.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].  

Fatigue

The medical evidence of record demonstrates no chronic 
fatigue disorder in service, or presently, so as to meet the 
criteria for service connection for a chronic disability on a 
direct basis.  38 C.F.R. § 3.303.  Additionally, no medical 
evidence shows chronic signs or symptoms of fatigue as 
required by 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, so as to 
warrant service connection for an undiagnosed illness.  
Neither service medical records, nor post-service medical 
records, demonstrate signs or symptoms of chronic fatigue, 
with intermittent episodes of improvement and worsening over 
a 6-month period, under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(3).  

Service medical records show no complaints or treatment for 
fatigue in service, and no signs of symptoms of chronic 
fatigue or chronic fatigue syndrome in service.  The 
veteran's separation examination report of February 1993 is 
entirely negative for any related complaint or diagnosis.  

The post-service medical evidence shows no diagnosis of 
chronic fatigue syndrome and no signs or symptoms of fatigue 
so as to warrant service connection on any basis.  The 
veteran did not complain of any fatigue on VA examination in 
April 1997.  No chronic fatigue syndrome was found on 
examinations in April 1998 and May 2005.  On VA examination 
in May 2005, the veteran was found to have no fatigue, and 
the basis of that medical opinion was that all of the 
veteran's laboratory findings and blood testing had been 
normal limits.  Looking at all of the evidence of record, 
including post-service VA and private medical records, no 
chronic signs or symptoms of fatigue are demonstrated.  

With no diagnosis of fatigue in service or currently, and no 
chronic signs or symptoms of fatigue within 38 C.F.R. § 3.317 
regarding undiagnosed illness, the claim is denied.  The 
veteran was requested to provide medical evidence in support 
of his claim of service connection, but he has failed to do 
so.  In the absence of any competent evidence of a current 
disorder associated with his complaints of fatigue, and with 
no evidence of either a current diagnosis or signs and 
symptoms of chronic fatigue, there is no basis to find 
entitlement to service connection.  Caluza supra.  



ORDER

Service connection for breathing difficulty, to include a 
respiratory disorder as due to undiagnosed illness, is 
denied.  

Service connection for joint pain, to include as due to 
undiagnosed illness, is denied.  

Service connection for left-sided rib pain, to include as due 
to undiagnosed illness, is denied.  

Service connection for fatigue, claimed as due to undiagnosed 
illness, is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


